Citation Nr: 0016905	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim of entitlement to service connection for 
residuals of a back injury is well grounded, to include 
whether the veteran submitted a timely notice of disagreement 
or substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1961.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran was scheduled for a hearing before a member of 
the Board in June 2000; however, this hearing was canceled 
due to the veteran's death.

In May 2000, the veteran's widow wrote to the Board and 
indicated that she wished to continue the veteran's appeal.  
This matter is referred to the RO so that appropriate claims 
forms may be provided to the veteran's widow and any 
appropriate action be taken by the RO.  


FINDING OF FACT

On May 22, 2000, the Board was notified by the veteran's 
widow that the veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied entitlement to service connection for residuals 
of a back injury in December 1996 on the basis that the claim 
was not well grounded.  The veteran was notified of the RO's 
decision and of his appellate rights by letters dated 
December 10, 1996, and February 6, 1998.  He submitted a 
notice of disagreement to the RO on April 24, 1998.  A 
statement of the case was issued on November 2, 1998, and a 
VA Form 9 was received at the RO on January 8, 1999.  On May 
22, 2000, the Board was notified by the veteran's widow that 
the veteran died on March [redacted], 2000.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
      J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

